MEMORANDUM **
Garrett Kirby LaFromboise appeals from the district court’s judgment and *712challenges his 160-month sentence for assault resulting in serious bodily injury, in violation of 18 U.S.C. §§ 1153(a), 113(a)(6), and 3559(f)(3).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.' 1396, 18 L.Ed.2d 493 (1967), LaFromboise’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided LaF-romboise the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief.
Counsel’s motion to withdraw as counsel is GRANTED.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*712ed by 9th Cir. R. 36-3.